415 F.2d 768
71 L.R.R.M. (BNA) 3231
NATIONAL LABOR RELATIONS BOARD, Applicant-Appellee,v.ITT TELECOMMUNICATIONS, a Division of InternationalTelephone and Telegraph Corporation, Respondent-Appellant.
No. 19529.
United States Court of Appeals Sixth Circuit.
Aug. 11, 1969.

Charles E. Sykes, Bowling & Sykes, Memphis, Tenn., for appellant.
Marcel Mallet-Prevost, Asst. Gen. Counsel, N.L.R.B., Washington, D.C., John J. A. Reynolds, Jr., Director, Region 26, N.L.R.B., Memphis, Tenn., for appellee.
Before EDWARDS, CELEBREZZE and McCREE, Circuit Judges.

ORDER

1
Respondent-appellant appeals from an order of the District Court requiring it to produce certain documents pursuant to a subpoena duces tecum issued by the National Labor Relations Board.  Applicant-appellee moves pursuant to Rule 26(b), Fed.Rules App.Pro., to enlarge the time for filing a motion to affirm the order of the District Court and moves pursuant to Rule 8, Rules of the U.S. Court of Appeals for the Sixth Cir., to affirm that order.


2
Since we are satisfied that the Board has shown good cause for its tardiness in filing the motion to affirm, the motion to extend the time for filing that motion is granted.


3
The National Labor Relations Board is authorized to subpoena documents related 'to any matter under investigation or in question.'  Labor Management Relations Act 11(1), 29 U.S.C. 161(1).  Moreover, in the case of a refusal to obey such a subpoena, the Board can apply to the appropriate United States District Court for aid in compelling the production of the documents sought.  Id. 11(2), 29 U.S.C. 161(2).  If the District Judge is convinced that the matter under investigation is within the jurisdiction of the Board and that the evidence subpoenaed is related to that matter and is described with 'sufficient particularity,' an order requiring compliance with the subpoena is appropriate.  Cudahy Packing Co. v. N.L.R.B., 117 F.2d 692 (10th Cir. 1941).


4
Having examined the record in this case, we think it is clear that the Board's subpoena complied with the requirements of Section 11(1) and that the District Judge was justified in ordering its enforcement.  Furthermore, 'it is manifest that the questions on which the decision of (this) cause depends are so unsubstantial as not to need further argument.'  Rule 8, Rules of the U.S. Court of Appeals for the Sixth Cir.  Accordingly, it is ordered that the motion to affirm the order of the District Court be, and hereby is, granted.